DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 09/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 12/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-7, 10-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al., Patent Application Publication et al., Patent Application Publication No. 2017/0091756 (hereinafter Stern) in view of Kosche et al., Patent Application Publication No. 2008/0177756 (hereinafter Kosche).

Regarding claim 1, Stern teaches:
A method comprising: generating a state data structure of a distributed digital ledger transaction network (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain), wherein the state data structure comprises account data corresponding to a user account (Stern Paragraph [0123], participants, Participant A and Participant B, may be associated with a participant account data structure), a transaction event counter corresponding to the user account (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), and an address of the user account within the state data structure (Stern Paragraph [0699], wherein the specified location is a specified multisignature address associated with the user);
in response to execution of a transaction comprising an event corresponding to the user account of the distributed digital ledger transaction network (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address):
Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)); and
Stern does not expressly disclose:
generating a transaction event within an event data structure, the transaction event within the event data structure reflecting the address, the count value of the transaction event counter of the user account, and details of the event.
However, Kosche teaches:
generating a transaction event within an event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the transaction event within the event data structure reflecting the address (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the count value of the transaction event counter of the user account (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and details of the event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).
The claimed invention and Kosche are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Kosche to have combined Stern and Kosche.
The motivation to combine Stern and Kosche is to improve transaction by using an event data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the data structure of Kosche in order to obtain the predictable result of improving 

Regarding claim 2, Stern in view of Kosche further teaches:
The method of claim 1, wherein the state data structure comprises an additional transaction event counter corresponding to the user account (Kosche Paragraph [0201], user-specified objects within an application with additional events and cost types), the transaction event counter corresponds to a first transaction event type (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and the additional transaction event counter corresponds to a second transaction event type (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter).

Regarding claim 3, Stern in view of Kosche further teaches:
The method of claim 2, wherein modifying the count value of the transaction event counter of the user account comprises (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)):
determining that the transaction event corresponds to the first transaction event type (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address); and modifying the count value of the transaction event counter based on determining that the transaction event corresponds to the first Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 4, Stern in view of Kosche further teaches:
The method of claim 2, wherein the transaction comprises an additional event of the second transaction event type and further comprising (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter):
modifying an additional count value of the additional transaction event counter of the user account within the state data structure (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter may be incremented); and
generating an additional transaction event within the event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the additional transaction event within the event data structure reflecting the address (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the additional count value of the additional transaction event counter of the user account (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter may be incremented), and details of the additional event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).

Regarding claim 5, Stern in view of Kosche further teaches:
The method of claim 1, wherein the event data structure comprises an event tree reflecting transaction events generated in response to the execution of the transaction (Kosche Paragraph [0110], the fields may be grouped into nodes of a binary search tree for a particular runtime event).

Regarding claim 6, Stern in view of Kosche further teaches:
The method of claim 5, further comprising: determining a root value of the event tree reflecting the transaction events corresponding to the transaction (Kosche Paragraph [0075], Construct index 0 corresponds to the source-level data object STRUCT TREE, which is a structure TREE); and
storing the root value of the event tree in a transaction tree of the Kosche Paragraph [0075], Construct index 0 corresponds to the source-level data object STRUCT TREE, which is a structure TREE).
distributed digital ledger (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain)

Regarding claim 7, Stern in view of Kosche further teaches:
The method of claim 1, further comprising: receiving an event count request from a client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), the event count request comprising a reference to the transaction event counter (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block); and
in response to receiving the event count request from the client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), providing the modified count value of the transaction event counter from the state data structure to the client device (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 10, Stern teaches:
A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor (Stern Paragraph [0527], processor-readable crypto asset digitizer non-transient physical medium storing), cause a computing device to:
generate a state data structure of a distributed digital ledger transaction network (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain), wherein the state data structure comprises account data corresponding to a user account (Stern Paragraph [0123], participants, Participant A and Participant B, may be associated with a participant account data structure), a transaction event counter corresponding to the user account (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), and an address of the user account within the state data structure (Stern Paragraph [0699], wherein the specified location is a specified multisignature address associated with the user);
in response to execution of a transaction comprising an event corresponding to the user account of the distributed digital ledger transaction network (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address):
modify a count value of the transaction event counter of the user account within the state data structure (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)); and
Stern does not expressly disclose:
generate a transaction event within an event data structure, the transaction event within the event data structure reflecting the address, the count value of the transaction event counter of the user account, and details of the event.
However, Kosche teaches:
generate a transaction event within an event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the transaction event within the event data structure reflecting the address (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the count value of the transaction event counter of the user account (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and details of the event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).
The claimed invention and Kosche are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Kosche to have combined Stern and Kosche.
The motivation to combine Stern and Kosche is to improve transaction by using an event data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the data structure of Kosche in order to obtain the predictable result of improving transactions.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Kosche.

Regarding claim 11, Stern in view of Kosche further teaches:
The non-transitory computer-readable medium of claim 10, wherein the state data structure comprises an additional transaction event counter corresponding to the user account (Kosche Paragraph [0201], user-specified objects within an application with additional events and cost types), the transaction event counter corresponds to a first transaction event type (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and the additional transaction event counter corresponds to a second transaction event type (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter).

Regarding claim 12, Stern in view of Kosche further teaches:
The non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the at least one processor, cause the computing device to modify the count value of the transaction event counter of the user account by (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)):
determining that the transaction event corresponds to the first transaction event type (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address); and modifying the count value of the transaction event counter based on determining that the transaction event corresponds to the first transaction event type (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 13, Stern in view of Kosche further teaches:
The non-transitory computer-readable medium of claim 11, wherein the transaction comprises an additional event of the second transaction event type and further comprising instructions that, when executed by the at least one processor, cause the computing device to (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter):
modify an additional count value of the additional transaction event counter of the user account within the state data structure (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter may be incremented); and
generate an additional transaction event within the event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the additional transaction event within the event data structure reflecting the address (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the additional count value of the additional transaction event counter of the user account (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter may be incremented), and details of the additional event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).

Regarding claim 14, Stern in view of Kosche further teaches:
The non-transitory computer-readable medium of claim 10, wherein the event data structure comprises an event tree reflecting transaction events generated in response to the execution of the transaction and further comprising instructions that, when executed by the at least one processor, cause the computing device to (Kosche Paragraph [0110], the fields may be grouped into nodes of a binary search tree for a particular runtime event):
determine a root value of the event tree reflecting the transaction events corresponding to the transaction (Kosche Paragraph [0075], Construct index 0 corresponds to the source-level data object STRUCT TREE, which is a structure TREE); and
store the root value of the event tree in a transaction tree of the Kosche Paragraph [0075], Construct index 0 corresponds to the source-level data object STRUCT TREE, which is a structure TREE).
distributed digital ledger (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain)

Regarding claim 15, Stern in view of Kosche further teaches:
The non-transitory computer-readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
receive an event count request from a client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), the event count request comprising a reference to the transaction event counter (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block); and
in response to receiving the event count request from the client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), provide the modified count value of the transaction event counter from the state data structure to the client device (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 17, Stern teaches:
A system comprising: at least one processor (Stern Paragraph [0527], processor-readable crypto asset digitizer non-transient physical medium storing); and
at least one non-transitory computer-readable medium storing instructions thereon that, when executed by the at least one processor (Stern Paragraph [0527], processor-readable crypto asset digitizer non-transient physical medium storing), cause the system to:
generate a state data structure of a distributed digital ledger transaction network (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain), wherein the state data structure comprises account data corresponding to a user account (Stern Paragraph [0123], participants, Participant A and Participant B, may be associated with a participant account data structure), a transaction event counter corresponding to the user account (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), and an address of the user account within the state data structure (Stern Paragraph [0699], wherein the specified location is a specified multisignature address associated with the user);
in response to execution of a transaction comprising an event corresponding to the user account of the distributed digital ledger transaction network (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address):
modify a count value of the transaction event counter of the user account within the state data structure (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)); and
Stern does not expressly disclose:
generate a transaction event within an event data structure, the transaction event within the event data structure reflecting the address, the count value of the transaction event counter of the user account, and details of the event.
However, Kosche teaches:
generate a transaction event within an event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the transaction event within the event data structure reflecting the address (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the count value of the transaction event counter of the user account (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and details of the event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).
The claimed invention and Kosche are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Kosche to have combined Stern and Kosche.
The motivation to combine Stern and Kosche is to improve transaction by using an event data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the data structure of Kosche in order to obtain the predictable result of improving transactions.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Kosche.

Regarding claim 18, Stern in view of Kosche further teaches:
The system of claim 17, wherein the state data structure comprises an additional transaction event counter corresponding to the user account (Kosche Paragraph [0201], user-specified objects within an application with additional events and cost types), the transaction event counter corresponds to a first transaction event type (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and the additional transaction event counter corresponds to a second transaction event type (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter); and
wherein the instructions, when executed by the at least one processor, cause the system to modify the count value of the transaction event counter of the user account by (Stern Paragraph [0527], processor-readable crypto asset digitizer non-transient physical medium storing):
determining that the transaction event corresponds to the first transaction event type (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address); and
modifying the count value of the transaction event counter based on determining that the transaction event corresponds to the first transaction event type (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 19, Stern in view of Kosche further teaches:
The system of claim 17, further comprising instructions that, when executed by the at least one processor, cause the system to: receive an event count request from a client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), the event count request comprising a reference to the transaction event counter (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block); and
in response to receiving the event count request from the client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), provide the modified count value of the transaction event counter from the state data structure to the client device (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kosche and Schwob, Patent Application Publication No. 2013/0054577 (hereinafter Schwob).

Regarding claim 8, Stern in view of Kosche teaches parent claim 7.
Stern in view of Kosche does not expressly disclose:
wherein the reference to the transaction event counter comprises an access path that reflects both the address and the transaction event counter.
However, Schwob teaches:
wherein the reference to the transaction event counter comprises an access path that reflects both the address and the transaction event counter (Schwob Paragraph [0085], increases a counter that is associated with a particular path and adds the cell address to the traversal search path history, Paragraph [0028], navigation through the relationships between the facts, events).
The claimed invention and Schwob are from the analogous art of event systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Schwob to have combined Stern and Schwob.
The motivation to combine Stern and Schwob is to improve data access by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the path of Schwob in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Schwob.

Claims 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kosche, Schwob and Ansari et al., Patent Application Publication No. 2019/0228133 (hereinafter Ansari).

Regarding claim 9, Stern in view of Kosche teaches parent claim 1.
Stern in view of Kosche does not expressly disclose:
receiving a transaction event detail request from a client device, the transaction event detail request comprising the count value of the transaction event counter and an access path comprising the address and the transaction event counter; and
However, Schwob teaches:
receiving a transaction event detail request from a client device (Schwob Paragraph [0028], navigation through the relationships between the facts, events), the transaction event detail request comprising the count value of the transaction event counter and an access path comprising the address and the transaction event counter (Schwob Paragraph [0085], increases a counter that is associated with a particular path and adds the cell address to the traversal search path history, Paragraph [0028], navigation through the relationships between the facts, events); and
The claimed invention and Schwob are from the analogous art of event systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Schwob to have combined Stern and Schwob.
The motivation to combine Stern and Schwob is to improve data access by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the path of Schwob in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Schwob.
Stern does not expressly disclose:
in response to receiving the transaction event detail request, providing details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event.
However, Ansari teaches:
in response to receiving the transaction event detail request (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes), providing details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes, Paragraph [0066], the corresponding child proofs, and thus the Merkle proof will also change).
The claimed invention and Ansari are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Ansari to have combined Stern and Ansari.
The motivation to combine Stern and Ansari is to improve data integrity by using Merkle proof.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the Merkle proof of Ansari in order to obtain the predictable result of improving data integrity.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Ansari.

Regarding claim 16, Stern in view of Kosche teaches parent claim 10.
Stern in view of Kosche does not expressly disclose:
receive a transaction event detail request from a client device, the transaction event detail request comprising the count value of the transaction event counter and an access path comprising the address and the transaction event counter; and
However, Schwob teaches:
receive a transaction event detail request from a client device (Schwob Paragraph [0028], navigation through the relationships between the facts, events), the transaction event detail request comprising the count value of the transaction event counter and an access path comprising the address and the transaction event counter (Schwob Paragraph [0085], increases a counter that is associated with a particular path and adds the cell address to the traversal search path history, Paragraph [0028], navigation through the relationships between the facts, events); and
The claimed invention and Schwob are from the analogous art of event systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Schwob to have combined Stern and Schwob.
The motivation to combine Stern and Schwob is to improve data access by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the path of Schwob in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Schwob.
Stern in view of Kosche does not expressly disclose:
in response to receiving the transaction event detail request, provide details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event.
However, Ansari teaches:
in response to receiving the transaction event detail request (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes), provide details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes, Paragraph [0066], the corresponding child proofs, and thus the Merkle proof will also change).
The claimed invention and Ansari are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Ansari to have combined Stern and Ansari.
The motivation to combine Stern and Ansari is to improve data integrity by using Merkle proof.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the Merkle proof of Ansari in order to obtain the predictable result of improving data integrity.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Ansari.

Regarding claim 20, Stern in view of Kosche teaches parent claim 17.
Stern in view of Kosche does not expressly disclose:
receive a transaction event detail request from a client device, the transaction event detail request comprising the count value of the transaction event counter and an access path comprising the address and the transaction event counter; and
However, Schwob teaches:
receive a transaction event detail request from a client device (Schwob Paragraph [0028], navigation through the relationships between the facts, events), the transaction event detail request comprising the count value of the transaction event counter and an access path comprising the address and the transaction event counter (Schwob Paragraph [0085], increases a counter that is associated with a particular path and adds the cell address to the traversal search path history, Paragraph [0028], navigation through the relationships between the facts, events); and
The claimed invention and Schwob are from the analogous art of event systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Schwob to have combined Stern and Schwob.
The motivation to combine Stern and Schwob is to improve data access by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the path of Schwob in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Schwob.
Stern in view of Kosche does not expressly disclose:
in response to receiving the transaction event detail request, provide details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event.
However, Ansari teaches:
in response to receiving the transaction event detail request (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes), provide details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes, Paragraph [0066], the corresponding child proofs, and thus the Merkle proof will also change).
The claimed invention and Ansari are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Stern and Ansari to have combined Stern and Ansari.
The motivation to combine Stern and Ansari is to improve data integrity by using Merkle proof.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the Merkle proof of Ansari in order to obtain the predictable result of improving data integrity.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Ansari.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164